 

 

 

Eastern District of California SEP - 9 019

 

 

 

United States of America ) faa BAN DISTRICT OF CALIRGRNIA
Vv. ) ‘CEPUTV LER

) Case No.
)

Dezmaighne McClain )
)

_ o.49-MJ°150 ‘AC
Defendani(s) "
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of —__ July 15 and 30, 2019 in the county of Sacramento in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(s)(1) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

(see attachment)

Continued on the attached sheet.

 

C#-. Ce

Complaina

FBI Special Agent Russell Custer
Printed name and title

 

Sworn to before me and signed in my presence.

}

Date: 4 4, 4 LEE bon btid.

Judge 's signature

City and state: BS _ Allison Claire, U.S. Magistrate Judge
ae - Printed name and title

 

 

 
 

oO OB NN TB HF SF WwW HRW YF *

NN NN NN NO ON UN UN UR OR RP RP BR RP BR ep Pp RP
on DA FT fF W NY FP DOD OC OH DO HN BF WwW HY PRP OC

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 2 of 19

AFFIDAVIT OF FBI SPECIAL AGENT RUSSELL CUSTER

I, Russell Custer, being duly sworn, hereby depose and state:

PURPOSE

1. This Affidavit is made in support of a complaint and arrest warrant for Dezmaighne
MCCLAIN, date of birth December 9, 1990, hereinafter MCCLAIN. As detailed
below, I submit that there is probable cause to believe that MCCLAIN has
committed violations of 18 U.S.C. § 922(¢)(1), Possession of Firearm by a Prohibited
Person (Felon), in the Eastern District of California.

The complaint charges violations of 18 U.S.C. § 922(g)(1); however, based on the
facts set forth below, there is also probable cause to believe that evidence
concerning violations of 18 U.S.C. § 922(a)(1)(A), will be found in the identified
search locations. That statute prohibits “any person, except a licensed importer,
licensed manufacturer, or licensed dealer, [from] engag[ing] in the business of
importing, manufacturing, or dealing firearms, or in the course of such business to
ship, transport, or receive any firearm in interste or foreign commerce.”

2. This Affidavit is also made in support of a search warrant for:

a. A-1 - 3373 Lerwick Road, Sacramento, California, hereinafter the “Target
Residence,” which is the suspected residence of MCCLAIN. This residence is
a suspected storage location for firearms, as more fully described below and
in Attachment A-1.

b. A-2— Black 2012 Cadillac CTS with California temporary license plate
AA92G03 and VIN 1G6DC5E54C0104458, hereinafter the “Target Vehicle,”
which is known to be recently purchased by MCCLAIN.

c. A-3—Cellular Telephone Device, 916-904-2404, hereinafter the “Target
Phone,” which is known to be utilized by MCCLAIN.

d. A-4~- The search of the body of Dezmaighne MCCLAIN. MCCLAIN is known
to carry firearms and cellular telephone(s).

e. l assert that there is probable cause to believe that the residence, vehicle,
phone, and body of MCCLAIN described in Attachment A-1, A-2, A-3, and A-4
contains evidence, fruits, proceeds, or instrumentalities of violations 18
U.S.C. § 922(g) (possession of firearm by a prohibited person) and 18 U.S.C.

§ 922(a)(1). The evidence, fruits, and instrumentalities to be searched for and
seized are more fully described in Attachment B.

 

 
sO oO ~l a om > OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 3 of 19

BACKGROUND

3. lam a special agent with the Federal Bureau of Investigation (FBI). I entered on
duty at the FBI Academy in Quantico, Virginia on October 24, 2010. I am currently
assigned to the FBI’s Sacramento Division, Violent Crime Safe Streets Task Force.
I have been assigned to this squad since 2011.

4, During the course of my employment as an FBI Special Agent, I have participated in
numerous criminal investigations. I have also participated in numerous
investigations involving the use of federal and state search warrants to collect
evidence that documents the activities of criminals and criminal organizations in
both the manufacturing and distribution of controlled substances and weapons. To
successfully conduct these investigations, I have utilized a variety of investigative
techniques and resources including physical and electronic surveillance, various
types of infiltration (including undercover agents, informants, and cooperating
sources), pen register and trap and trace devices, GPS and telephone tracking
devices, trash covers, mail covers, pole cameras, stationary video recording vehicles,
and audio/video recording devices.

5. Through these investigations, my training and experience, and conversations with
other agents and law enforcement personnel, I have become familiar with the
methods used by criminals to safeguard controlled substances and weapons, to
distribute and transport controlled substances and weapons, and to collect and
launder related proceeds.

6. lam an investigative or law enforcement officer of the United States within the
meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United States
empowered by law to conduct criminal investigations and make arrests for offenses
enumerated in 18 U.S.C. § 2516.

7. Throughout this Affidavit, the below-listed set of terms commonly used by law
enforcement may be used to describe some of the techniques and tactics used to
obtain the probable cause in this investigation:

a. Controlled Buy — During a controlled illicit drug or firearm buy, law
enforcement officers search a Confidential Source’s (CS’s) vehicle and person
before and after the buy. This is done to ensure that no additional money,
illicit drugs and/or weapons are taken to the buy or brought back from the
buy. During the buy, the CS is generally provided with an audio and/or video
recording device to record the transaction and a transmitter to allow law

 

 

 
 

oO Dm YN DBD oOo F&F WY YY fF

FP BP RP PR PRP Rp PR
wo OM N DH oO Fs WY NY FF OS

20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 4 of 19

enforcement officers to monitor the transaction and execute a rescue if the
CS8’s safety is compromised. All of the illicit firearm buys documented in this
Affidavit were controlled buys.

. Staging Area — The term “staging area” refers to the pre-determined location,

chosen by law enforcement, to prepare the CS to conduct a controlled buy,
and often, return from the buy. At the staging area, the CS is provided with
electronic monitoring equipment, buy funds and is briefed regarding the
objectives of the operation and safety considerations. The CS’s vehicle and
person are searched for weapons, money, and/or contraband at the staging
area.

. Buy Funds ~ The term “buy funds” refers to the funds provided by law

enforcement to the CS to successfully conduct the controlled purchase of
drugs and/or firearms.

. Firearms Trace - The tracking of a recovery crime gun’s history, from its

source (manufacturer/importer) through the chain of distribution
{(wholesaler/retailer), to the first non-licensed purchaser of a firearm.

. Federal Firearms Licensee (FFL) - Any person, partnership or business entity

holding a valid license issued by the Bureau of Alcohol, Tobacco and Firearms
and Explosives (ATF) under the authority of 18 U.S.C. Chapter 44 that
allows them or their employees to “engage in the business” of dealing,
manufacturing, importing or repairing firearms. This term also includes
those persons who are pawnbrokers dealing in firearms. By law, all FFLs
must keep records of their firearms transactions.

Federal Firearms Licensing Center (FFLC) - An ATF entity which receives
and processes requests for FFLs and maintains information regarding all
active licenses, active license addresses, responsible persons associated with
the license, d.b.a. (doing business as) names, corporate names, licensee
telephone numbers, FFL photographs, fingerprints for recent applicants or
renewals, etc. The FFLC can be queried through ATF’s Federal Licensing
System (FLS).

8. Because this Affidavit is submitted for the limited purpose of establishing probable
cause for the requested criminal complaint, arrest warrant, and search warrant, I
have not included each and every fact known to me about this case. Rather, I have
set forth only the facts that I believe are necessary to support probable cause.

 

 
Bo

Oo oOo NN Oo oo Se BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 5 of 19

9. This Affidavit is based upon my own personal knowledge and the knowledge of other

10.

11.

12.

13.

law enforcement officers involved in this investigation. Where I describe
statements made by other people (including other special agents and law
enforcement officers), the statements are described in sum, substance, and relevant
part. Similarly, where I describe information contained in reports and other
documents or records in this affidavit, this information is also described in sum,
substance, and relevant part.

OVERVIEW OF INVESTIGATION

 

The Federal Bureau of Investigation’s (FBI's) Safe Streets Gang Task Force (SSTF)
is responsible for investigating gang activity, including firearms and drug offenses,
in Northern California.

A review of Sacramento County jail records and parole records revealed that
MCCLAIN was a validated gang member.

MCLAIN has several prior felony convictions. First, in 2011, MCCLAIN was
convicted of a felony violation of California Health and Safety § 11378 (Possession of
Controlled Substance for Sale) in Sacramento County. Second, in 2011, MCCLAIN
was convicted of a felony violation of California Penal Code § 12021(A}(1) (Felon in
Possession of a Firearm) in Sacramento County. Third, in 2011, MCCLAIN was
convicted of a felony violation of California Penal Code § 211 (Robbery) and
§245(A)(1) (Assault with Deadly Weapon) in Sacramento County and he received a
sentence of eight years in prison.

This investigation included the use of a CS to conduct controlled firearms buys. The
CS involved in this investigation was most recently opened as a FBI CS on June 5,
2019. CS was initially opened as a FBI CS in November of 2013 and has been
utilized as a CS in multiple operations for multiple investigations since 2013. CS is
a former Crip gang member. CS’s primary motivation for working with law
enforcement is monetary compensation. CS’s criminal history includes felony
convictions for voluntary manslaughter and participation in a criminal street gang,
and a misdemeanor conviction for assault. During CS’s cooperation with the FBI, no
instances of dishonesty have been identified. CS’s information has been reliable and
often corroborated

 

 
 

bo

eo Oo YN DO WH > LW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document 1 Filed 09/09/19 Page 6 of 19

STATEMENT OF PROBABLE CAUSE
July 15, 2019

14, On July 15, 2019, CS made contact with MCCLAIN in the lobby of California State
Parole North Sacramento Office in North Highlands, California, hereinafter “parole
office.” The CS was provided with transmitting and audio recording devices.

The CS was instructed to talk to MCCLAIN about firearms and whether MCCLAIN
was involved in the distribution of firearms.

15. MCCLAIN arrived at the parole office in a black Ford Crown Victoria with
California License Plate 6KCJ697, which was registered to MCCLAIN’s mother
Regina Brown, 3373 Lerwick Road, Sacramento, California. (This address — 3373
Lerwick Road — is also the address provided to California State Parole by

“MCCLAIN as his current address.) Minutes later, CS entered the parole office and
started a conversation with MCCLAIN. During the conversation, the CS and
MCCLAIN exited the parole office to have a cigarette. During the conversation,
MCCLAIN provided his cellular telephone number: 916-904-2404. This was the
cellular telephone number given by MCCLAIN to California State Parole as his
current telephone number. The CS and MCCLAIN discussed work, gang life, and
firearms. MCCLAIN brought up buying guns, stated that he was buying guns from
a white boy, and that he currently had two firearms. The CS asked MCCLAIN if he
had any guns for sale. MCCLAIN replied that he had a Smith and Wesson that he
would sell for $600. As MCCLAIN was leaving the parole office, CS told MCCLAIN
that he was interested in buying the gun and would call MCCLAIN when done at
the parole office.

16. Under FBI surveillance, MCCLAIN departed the parole office driving his black
Ford Crown Victoria. MCCLAIN stopped at a store and drove to Target Residence.
The CS returned to the staging area. At the staging area, the recording devices and
transmitter were recovered.

17. At the staging area, the CS made a consensually recorded telephone call with
MCCLAIN at 916-904-2404. The CS stated that the CS wanted to get the gun.
MCCLAIN directed the CS to come to the house. MCCLAIN then sent a text, “3373

lerwick road.”

 

 
 

oOo DB HN Do OO e& W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 7 of 19

18. The CS was provided a transmitter and audio and video recording devices, and buy
funds. The CS and CS8’s vehicle were searched prior to meeting with MCCLAIN.
The surveillance team maintained visual observation of the CS and CS’s vehicle.
The CS drove to the Target Residence.

19. At the Target Residence, MCLAIN met the CS outside and invited the CS inside
the gate to a side patio. MCCLAIN pulled a black pistol from his right pants pocket
and handed it to the CS. The CS handed MCCLAIN $600. MCCLAIN stated that
he also had a .40 pistol, but needed more than $600 for it. The CS then departed
area.

20. The CS returned to the staging area while under visual observation by the
surveillance team. At the staging area, the recording devices, transmitter, and
firearm were recovered. CS and CS8’s vehicle were searched for weapons and/or
contraband with negative results.

21. The firearm was a black Smith and Wesson M&P 9 Shield pistol with serial
number HUA0677. The firearm was not loaded. A NCIC check revealed the firearm
was reported stolen to the Butte County Sheriffs Office on December 13, 2018.
Additional investigation revealed that this gun was manufactured in Springfield,
Massachusetts.

July 30, 2019

22. Following the firearm purchase, the CS was instructed to maintain contact with
MCCLAIN and attempt to arrange additional firearm purchases. Between July 22
and July 30, 2019, the CS made multiple consensually recorded telephone calls and
text messages with MCCLAIN. MCCLAIN agreed to sell the CS a XD40 pistol for
$700 on July 30, 2019, at the Target Residence.

23. On July 30, 2019, CS conducted a controlled firearm buy from MCCLAIN in
Sacramento, California. Prior to departing the staging area, the Source was
provided a transmitter, audio and video recording devices, and buy funds. The CS
and CS’s vehicle were searched prior to meeting with MCCLAIN. The surveillance
team maintained visual observation of the CS and CS’s vehicle. The CS drove to the
Target Residence

24, The CS and CS’s vehicle were searched for weapons and/or contraband with
negative results. CS was provided with audio and video recording devices and buy

 

 
 

Oo CO8 NN DO HO &e We HR

NN N NS NN NM NM NM NY RP RP Re Re eB ep ie pe
oN OA UW fF WwW NH FP GO OBO OY NO OM ek hlhhhhUumLNLlUmrP CO

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 8 of 19

funds. FBI surveillance teams maintained visual observation of CS to and from the
buy location.

25. At the Target Residence, MCCLAIN met the CS outside and invited the CS inside
the gate to a side patio. MCCLAIN walked to a table to the rear of the yard. On the
table was a tan box. MCCLAIN pulled a key from his pocket and opened the box.
MCCLAIN pulled a pistol out of the box. MCCLAIN handed the CS the pistol. The
CS inspected the weapon, The CS handed the pistol back to MCCLAIN, who secured
it in the tan box. Also inside the tan box was loose ammunition. The CS gave $700
to MCCLAIN, The CS left with the tan box and departed the area.

26. CS returned to the staging area while under visual observation by the FBI
surveillance team. At the staging area, the recording devices, transmitter, and tan
box were recovered. CS and CS’s vehicle were searched for weapons and/or
contraband with negative results.

27. The firearm was a black and grey Springfield Armory XD40 pistol with serial
number US408189. The firearm was not loaded. A NCIC check revealed the firearm
was not registered or stolen. Additional investigation revealed that this gun was
manufactured in Croatia. Also inside the tan box were a .40 magazine and 271
rounds of .40 ammunition.

28. A license check conducted by the Bureau of Alcohol, Tobacco, and Firearms (ATF)
confirmed that MCCLAIN did not have a federal firearms license to distribute
firearms.

August 10, 2019

29. On August 10, 2019, a picture and message was posted on Facebook social media
site. The picture and message revealed that MCCLAIN purchased a black Cadillac
CTS.

August 18, 2019
30. On August 18, 2019, MCCLAIN sent a picture by text message from Target Phone

to CS of an AR-15 style weapon and texted “you want this for 2000.” MCCLAIN also
texted “we can meet up in Fresno.”

 

 
 

Oo Oo wT DH OF Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 9 of 19

August 19, 2019

31. On August 19, 2019, MCCLAIN sent a picture by text message from Target Phone
of a chrome revolver and texted “got this too.”

August 19, 2019 & August 29, 2019

32. On August 19, 2019, FBI surveillance observed a black Cadillac CTS parked on the
street in front of the Target Residence. Again on August 29, 2019, FBI surveillance
observed a black Cadillac CTS parked on the street in front of Target Residence.
The Cadillac had California temporary license plate AA92G03. A California
Department of Motor Vehicles check showed the vehicle was registered to
MCCLAIN and Regina Brown, MCCLAIN’s mother, at the Target Residence. It
revealed the VIN of the Target Vehicle was 1G6DC5E54C0104458.

BACKGROUND ON VIOLATIONS OF FEDERAL FIREARMS LAWS

33. Based on my training and experience and that of other agents with more experience
with whom I have spoken, I know that felons who possess and sell firearms use
their vehicles as a means to transport the firearms they intend to sell to the location
where the firearms are then sold to other unknown individuals. As such, I know
that firearms can be readily transported in vehicles. | observed Facebook posts that
MCCLAIN purchased Target Vehicle after the sale of two firearms to CS.

34. Based on my training and experience and that of other agents with more experience
with whom I have spoken, I know that individuals can utilize their homes,
outbuildings and other types of storage mechanisms, including items such as RVs,
as locations where they store can firearms. Based on my training, experience and
conversations with more experienced agents, I know that individuals who buy and
sell firearms need places to store those firearms prior to selling them and after
acquiring them. During the July 30, 2019 controlled firearm purchase, MCCLAIN
stored the firearm in a tan lock box. Based on my training and experience, I know
that firearms can be stored in a variety of manners, including secured, for example,
in a gun safe, or left unsecured.

35. Throughout the course of the investigation, MCCLAIN and the CS have
communicated via telephone. MCCLAIN provided the CS with his cellular
telephone, 916-904-2404, and they have communicated, among other methods,
primarily via text message.

 

 
Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 10 of 19

1
2 36. Based on my training and experience and that of other agents with more experience
with whom I have spoken, I learned that felons who possess and deal in firearms
3 use their cellular phones as a means to communicate with one another. These
4 communications can occur verbally or in various forms of messaging. The contents
of these communications can include, among other things, meeting times and
5 places, potential firearms orders, potential buyers and sellers of firearms and they
6 can identify other potential co-conspirators involved in the trafficking of firearms.
Due to a phone’s internet capability, it is possible to research gun store inventories
? or advertised specials, or to check online prices to determine the going market rate
8 for a particular firearm. The purchase and sale of firearms via internet sites is now
g well-established with popular sites such as gunbroker.com and armslist.com serving
as online marketplaces for firearms transactions. Moreover, individuals frequently
10 use social media sites such as Facebook to connect with potential firearms
11 purchasers and to orchestrate private sales.
12 37. Based on my knowledge, training and experience, I know that cellular telephones
13 and digital devices can store information for long periods of time. Similarly, things
that have been viewed via the Internet are typically stored for some period of time
14 on cellular telephones. This information can sometimes be recovered with forensic
15 tools.
16

38. Data on digital devices like cellular telephones, tablets and computers can provide
17 evidence of a file that was once on the device but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has been deleted from a word

18 processing file).

19

20 39. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw

21 conclusions about how electronic devices were used, the purpose of their use, who

22 used them and when.

23 40. The process required to identify the exact electronically stored information on an

24 electronic device or storage medium is a dynamic process. Electronic evidence is not
always data that can be merely reviewed by a review team and passed along to

25 investigators. Whether data stored on a computer is evidence may depend on other

26 information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand

e7 other evidence also falls within the scope of the warrant.

28

10

 

 

 

 

 
Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 11 of 19

—_=

41. Further, in finding evidence of how a device was used, the purpose of its use, who
used it and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

42. I also know based on my training, experience and conversations with other more
experienced law enforcement personnel that, in addition to their cellular phones,
felons who possess and deal in firearms, or who commit similar crimes, utilize
computers and/or electronic storage devices to commit their crimes. Computers
provide a means of searching the internet for information about firearms, checking
prices, and determining which retailers and/or intermediary websites, such as
gunbroker.com and/or armslist.com, have particular firearms for sale and for the

oOo DO NN DTD OO F&F | NM

best prices. Based on my training, experience and conversations with more
experienced agents, I believe that in order for MCCLAIN to continue to acquire

—
So

firearms without putting them in his name, MCCLAIN may use alternative re-sale

1 methods to purchase these firearms, such as through gun shows, word of mouth and

also potentially through electronic means on websites such as armslist.com and

12 gunbroker.com.

13

43. Due to the foregoing information and experience, I submit that there is probable
cause to believe that MCCLAIN’s phone and any other phones, tablets, computers

15 and electronic storage devices located in the Target Residence, Target Vehicle and

the body of MCCLAIN will contain evidence concerning MCCLAIN’s possession and

sale of firearms. For that reason, this application seeks permission to seize and

17 copy such phones, tablets, computers and electronic storage devices located in the

Target. Residence, Target Vehicle and on the body of MCCLAIN.

14

16

18

19 44. Based on the foregoing facts and investigation, I submit that there is probable
cause to believe that the Target Residence, Target Vehicle, Target Phone and the

20
body of MCCLAIN contain evidence concerning violations of 18 U.S.C. § 922(g)(1)
21 and 922(a)(1). The evidence indicates that the Target Residence, Target Vehicle,
22 Target Phone and the body of MCCLAIN are locations and instrumentalities that
MCCLAIN used to feloniously possess and deal firearms without a license. Thus, I
23 submit there is probable cause to believe that Target Residence, Target Vehicle,
24 Target Phone and the body of MCCLAIN may contain fruits and evidence, or may
25 constitute instrumentalities of the offenses described herein.
26
27
28

11

 

 

 

 

 
 

eo CO NN DBD WH Fe WwW NY Re

mM BS Be BM NM NY NM BS BP PP BP PP RP RP RP oR
aN BF UM Ff WN FP OD Oo ON HO OU UwhULNUm UC

 

 

Mf
Mf
Hf
Hf
Mf
Mf
Mf
Mf
Mf
Mf
Hf
Mf
Mf

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 12 of 19

REQUEST TO SEAL

45. This Affidavit contains information regarding potential targets, which if unsealed
may jeopardize the very information sought to be gained by the search warrant. In
light of the on-going nature of the investigation, and the likelihood that notice to
above-identified individuals may cause them to destroy evidence or flee from
prosecution, your Affiant requests that this Affidavit and the resulting Complaint,
Arrest and Search Warrants be sealed on the Court’s docketing system, with the
exception of copies utilized by law enforcement officers participating in the
investigation and a copy of the Search Warrant and an inventory of any items
seized that will be left at the location of the execution of the Search Warrant. This
Affidavit and the accompanying Complaint, Arrest Warrant, and Search Warrant
will be unsealed upon the arrest of MCCLAIN.

CONCLUSION
46. I hereby request that a complaint and arrest warrant be issued for Dezmaighne

MCCLAIN, for a violation of U.S.C. § 922(g)(1) (possession of firearm by a felon) on
or about July 15, 2019 and July 30, 2019.

12

 

 
 

oO Oo NN DH WO ee & NB FR

mw NM NM NR MY NM NM HB BS PRP RB RP RP RP Re eB PE
am YN DA WwW Be WwW NY FP DOD Yb ON HR OH Be lw Um hUrP OO

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 13 of 19

47. Based on the foregoing, | believe that evidence of MCCLAIN’s firearm possession
and distribution may be found at the Target Residence, Target Vehicle, Target
Phone and the body of MCCLAIN and described in Attachment A-1, A-2, A-3, and
A-4. [hereby request that a search warrant be issued for the Target Residence,
Target Vehicle, Target Phone and the body of MCCLAIN described in Attachment
A-1, A-2, A-3, and A-4 for the items set forth in Attachment B based upon the
aforementioned facts.

I swear, under the penalty of perjury, that the foregoing information is true and
correct to the best of my knowledge, information, and belief.

ft
RUSSELL CUSTER
FBI Special Agent

Sworn and Subscribed to me
on September F 2019,

Hon. Allison Claire
United States Magistrate Judge

 

Approved as(to form:

hath

Michele Beckwith
Assistant United States Attorney

 

13

 

 
 

Oo CO NN DO HO Se w&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Z25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 14 of 19

ATTACHMENT A-1

Target Residence to be Searched
3373 Lerwick Road, Sacramento, California

 

This warrant applies to the search of Target Residence, 3373 Lerwick Road in the
City of Sacramento, Sacramento County, California. The residence is the Eastern side of a
duplex building. It is a two bedroom, two bath, single-story building. The residence is grey
with a damaged brown and black roof. The garage door is white and faces South. The
number “3373” is attached to the right of the garage door in black numbers. The primary
entrance to the residence is on the East side of the residence.

The search of the aforementioned location shall include ANY AND ALL
attachments, including attics, basements, garages, safes, carports, outbuildings, trailers,
appurtenances thereto, and all other areas within the curtilage and associated with

residence.

14

 

 
Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 15 of 19

ATTACHMENT A-2

Target Vehicle to be Searched
Black 2012 Cadillac CTS

Oo 6 NN DO OO FSF WS YB Fe

Pp - Pp
Nm fF Oo

 

=
tn

=
=

This warrant applies to the search of Target Vehicle, a black 2012 Cadillac CTS with
California temporary license plate AA92G03 and VIN 1G6DC5E54C0104458.

NN NM BB Be Be Be BE
WO NM fF Oo Oo DO HN HO uw

 

Be MN NM NM NM
ao nN DO MO

15

 

 

 

 

 
Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 16 of 19

_=

ATTACHMENT A-3

Target Phone to be Searched
916-904-2404

This warrant applies to the search of Target Phone, 916-904-2404.

Oo fF NN OO Oe &}! FG

my 6M NM BM 8B BM NR OREO RPO REO Re ORPORESllUDaSllUrDLlUDhLlhlUrl
aon wm £& WwW NY FP Oo Oo OB NN DO HO & WY NN FP

 

Bm hM&
oOo s

16

 

 

 

 

 
 

wo Oo NN DBD Th Se WCW NY FR

mM NM NB NM BY KB BM BY RP BP RP RP BR RP RP eR
oN DF UW BB WwW NY RF CO Bo ON DR He Ww] BY RP

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 17 of 19

ATTACHMENT A-4

Body of MCCLAIN to be Searched

This warrant applies to the search of the body of Dezmaighne MCCLAIN. This warrant
does not include the search of any cavities or orifices of MCCLAIN.

17

 

 
Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 18 of 19
1 ATTACHMENT B
2
Items to be Seized
3
4 1. To the extent that it constitutes fruits, evidence and instrumentalities of
violations of Title 18 U.S.C. § 922(g)(1) (possession of a firearm by a felon) and Title
5 18 U.S.C. § 922(a)(1)(A), the Government is authorized to seize and to search the
6 following items:
7
a. Any and all firearms.
8
9 b. Any firearm that does not have a lawful manufacturer stamp and serial number,
any firearm or ammunition not legally possessed under 18 U.S.C. § 922(g) (e.g.
10 the possessor is an illegal immigrant or felon), any unregistered firearm (where
11 registration is required by Title 26 of the United States Code), and blanks of any
kind (including AR-15 blanks).
12
13 c. Any items pertaining to or involved in the possession, manufacture, or
distribution of firearms, including firearms.
14
15 d. Any tools and/or equipment associated with the manufacture of firearms,
16 including but not limited to drills, drill presses, lathes, welding equipment, jigs,
hack saws, power saws, templates, diagrams, instruction manuals, pamphlets, or
17 other tutorial material regarding the manufacture of firearms.
18 .
e. Photographs developed and undeveloped and/or videotapes or DVDs/CDs of
19 firearms, firearm transactions, firearm parts, large sums of money and/or co-
20 conspirators and paperwork showing the purchase, storage, disposition, or
dominion and control over any firearms, firearm parts, ammunition, or any of the
21 items described in Attachment B.
22
f. Records relating to the acquisition and distribution and repair of firearms,
23 firearms parts, tools and/or equipment associated with firearms, including ATF
24 Forms 4473, books, receipts, invoices, notes, bills of sale, ledgers, and pay/owe
sheets.
25
26 g. Personal telephone books, telephone records, telephone bills, address books,
27 correspondence, notes, and papers containing names and/or telephone numbers
that tends to establish communication between co-conspirators.
28
18

 

 

 

 

 

 
 

Oo Oo NN DH OD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00165-MCE Document1 Filed 09/09/19 Page 19 of 19

h. Seize and make digital copies of cell phones, tablets, laptops, desktops, computers,
digital cameras, mobile communications devices, and electronic storage devices,
such as hard drives and thumb drives to which MCCLAIN has access. Except
specific telephones depicted in this search warrant, these items will not be
digitally searched/examined except by a later Court-ordered search warrant
authorizing digital search/examination of the contents of these items.

i. Evidence and records relating to the accumulation of proceeds derived from illegal
firearms trafficking.

j. United States currency in excess of $2,000, including any and all financial records
to facilitate the investigation of the laundering of illicitly obtained monies and/or
other forms of assets, including United States currency acquired through the sales
and/or trafficking of firearms.

k. Tax returns, pay stubs, financial documentation, receipts for firearm
purchases/sales, documents evidencing the accumulation of income and
disposition of earnings, including but not limited to firearm purchases.

1. Documentation evidencing the attendance at gun shows, including but not limited
to ticket stubs, payments to gun shows, promotional materials and written and/or
electronic correspondence with gun shows.

m. Rental or lease agreements for storage units, safety deposit boxes, other storage

locations, keys, combinations, and/or access codes for them.

n. Indicia of occupancy, residency, and/or ownership of the items noted above and of
the premises, including but not limited to, papers, correspondence, envelopes,
postcards, bills, and registration documents.

o. Any safes, locked cabinets, and/or other secured containers and/or devices at the
locations and in/on vehicles identified in Attachments A-1 through A-3 to which
MCCLAIN access. Law enforcement shall be permitted to open such locked
containers by force or through the use of a locksmith if necessary.

19

 

 
